Citation Nr: 1611853	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from October 1997 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claims currently on appeal.  

The Board notes that the electronic copy of the Veteran's notice of disagreement is largely illegible.  Nonetheless, the notice of disagreement shows he was disagreeing with the 3 issues currently on appeal and the following line does not reflect an additional issue.  As such, the Board will proceed to adjudicate the Veteran's claim at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2010 appeal to the Board (VA Form 9) the Veteran requested a hearing at his local VA RO.  He was scheduled for a hearing in March 2015, but he failed to report to this hearing.  In March 2016, the Veteran requested that he be rescheduled for a video conference hearing.  The record does not reflect that he has yet been scheduled for a video conference hearing.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




